Citation Nr: 1815204	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-42 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Stephen B. Bennett, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1963 to June 1967, with service in Vietnam from January 1966 to February 1967.  The Veteran was awarded the Vietnam Campaign Medal and Vietnam Service Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent rating, effective November 2007.  During the course of the appeal, the Board took jurisdiction of a claim for TDIU in accordance with the United States Court of Appeals for Veterans Claims (the Court) decision in Rice v. Shinseki.  22 Vet. App. 447 (2009) (holding that where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In August 2011 and November 2015, the Veteran testified at hearings conducted before two different Veterans' Law Judges (VLJ).  Transcripts of these proceedings have been associated with the claims file.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017).  The Court has held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the November 2015 hearing, the Veteran specifically waived his right to a third hearing and asked that his case be decided as soon as possible.  Therefore, in accordance with Arneson, an additional hearing is not needed.

The Veteran's appeal was remanded in March 2012 for additional development.  In a February 2016 decision, the Board granted the Veteran an increased rating for his PTSD and denied entitlement to TDIU.  The Veteran appealed the Board's decision to the Court.  In a September 2016 order, the Court vacated the February 2016 decision to the extent it denied entitlement to TDIU and remanded the matter for further proceedings consistent with a September 2016 Joint Motion for Partial Remand (JMR).  The Court left undisturbed the portion of the February 2016 decision that granted an increased rating for PTSD, and dismissed the Veteran's appeal relating to the denial of a disability rating in excess of 50 percent for PTSD.  

In December 2016 the Board remanded the Veteran's claim for additional development, and it has been returned to the Board for adjudication.

The issues of entitlement to service connection for ischemic heart disease and entitlement to vocational rehabilitation benefits have been raised by the record in a January 3, 2018 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD, rated 50 percent disabling; diabetes mellitus with erectile dysfunction, rated 10 percent disabling; and peripheral neuropathy of the bilateral upper and lower extremities, with each extremity rated 10 percent disabling.  The Veteran has a combined disability rating of 70 percent from February 3, 2011.

2.  The evidence is against finding that the Veteran is precluded from securing or following substantially gainful employment in a sedentary setting due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a March 2012 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records and VA examination reports.

This claim was remanded in December 2016 to afford the Veteran an examination with a vocational specialist, if possible, to determine the effect of his service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  The Veteran was afforded a VA social and industrial survey examination in February 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a January 2018 submission, the Veteran's representative appears to have challenged the adequacy of the February 2017 opinion.  Specifically referring to the Veteran's education, training, and work history, the representative stated that the examiner did not sufficiently explain or provide a rationale for her findings, rendering the opinion deficient.  See January 2018 submission, pg. 2.  However, review of the February 2017 report indicates that the examiner noted the Veteran's educational attainment, vocational training, and his extensive work history, and her opinion was based on review of those factors and her evaluation of the severity of the Veteran's service-connected disabilities.  Thus, the Board finds the February 2017 opinion adequate for rating purposes.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  

As noted above, this matter was remanded by the Court in September 2016.  The Court has held "that a remand by the Court confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the "reasons or bases" requirement of 38 U.S.C. § 7104(d)(1) (2012).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2017).

The Veteran asserts he is unable to work due to service-connected disabilities.  See March 2009 VA Form 21-8940.  The record indicates that the Veteran completed his high school education.  See August 4, 1992 VA Form 21-526.  The Veteran also reported he completed air conditioning and refrigeration repair training in 1974.  See March 19, 2009 VA Form 21-8940.  At present, he is service connected for PTSD, diabetes mellitus with erectile dysfunction, and diabetic peripheral neuropathy of the bilateral upper and lower extremities, and meets the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2017).  Thus, the question is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

On a VA Form 21-526 received in August 1992, the Veteran reported that he last worked in November 1990 and had been self-employed in a fix-it repair shop.  At a December 1992 hearing, the Veteran indicated that his nonservice-connected back disability was the major reason he was not able to obtain or maintain employment.  See December 1992 Hearing Transcript, pg. 6.  The Veteran stated he could no longer bend, lift, or maneuver the washers and dryers as necessary to perform repair work.  Id. at 3.  

A March 1993 Social Security Administration (SSA) Determination noted that the Veteran alleged disability due to back pain, had not engaged in substantial gainful activity since November 1989, had a skilled work background, and was precluded from performing his past work due to back pain.  

During an August 2000 Board hearing, the Veteran reiterated that he was disabled due to deteriorating back discs.  See August 2000 Hearing Transcript, pg. 8.  

On a February 2002 VA Form 21-8940, the Veteran reported that he last worked in 1981, became too disabled to work in 1982, and was unable to work due to PTSD.  The Veteran reported similar facts on a March 2009 VA Form 21-8490.  

In a June 2008 VA PTSD examination report, the examiner noted the Veteran's statement that he was unable to work because of back problems.  The examiner described the Veteran's PTSD symptoms as "extremely mild," and observed there was no evidence that any psychiatric disorder precluded employment, noting that the Veteran displayed no impairment in thought processing or communication.

A May 2009 VA examiner opined that the Veteran's PTSD functional impairment remained unchanged and that his symptoms were mild and would not preclude employment.  A July 2009 VA examiner opined that the Veteran's diabetes mellitus had no effect on his ability to maintain gainful employment.  In an August 2009 report, the VA examiner wrote that the Veteran reported being laid off in 1983, subsequently worked part-time repairing appliances, and stopped in 1987 because he could not do the lifting required.  The examiner reiterated the conclusions from the May 2009 examination report that the Veteran's PTSD would not preclude employment.

The Veteran was afforded VA examinations for his service-connected disabilities in September 2014.  The reports indicated the Veteran had no employment restrictions from erectile dysfunction or diabetes.  However, the examiner noted the Veteran's diabetic peripheral neuropathy did affect the Veteran's functional capacity, observing that the Veteran had no sedentary restrictions, could stand for 30 minutes, and walk for one block.  The Veteran was also noted to be able to oppose with hands, lift 20 pounds, and demonstrate good grip strength.  The examiner found the Veteran could perform sedentary work within the aforementioned limits.  

The September 2014 psychiatric examination report noted the Veteran's degree of impairment due to PTSD was mild, and that symptoms would not preclude employment.  The examiner added that the Veteran may be best suited to work in environments in which he did not have to interact with large groups of people.  

The February 2017 VA examiner found that the Veteran's service-connected disabilities alone would not preclude him from sedentary employment with certain limitations.  The examiner noted the Veteran spent the majority of his time in service working in supply warehouse management, and after service performed work as a warehouse worker, truck driver, warehouse appliance department worker, plastic pipe fabricator, production bagger, gasmask repairer, machinist, industrial fabricator worker, and appliance repairer.  

The examiner noted the Veteran's assertion that he felt his PTSD symptoms and medication interfered with his ability to work.  The examiner observed the Veteran had physical limitations due to lower back pain, shoulder pain, diabetic neuropathy, and vision problems.  The examiner also noted the Veteran's assertion that his education and work history limited the type of work he could be hired for in today's economy.  

Based on review of the record and interview of the Veteran, the examiner found that the Veteran's social impairment was minimal to moderate given the Veteran's ability to maintain appropriate relationships with family and past co-workers.  The examiner further found that the Veteran's work history demonstrated his ability to sustain employment for a long period without disruption and that the Veteran reported a former supervisor had recommended him for a job he was later hired to do.

The examiner concluded that the Veteran's service-connected disabilities alone would not preclude the Veteran from sedentary employment consistent with limitations noted by the September 2014 VA examiners.  The examiner further observed that the Veteran's service-connected disabilities, when combined with his nonservice-connected disabilities and in particular chronic back pain, would significantly impair the Veteran's ability to secure and maintain employment based on his education, training, and past work history.  

In a January 2018 submission, the Veteran's representative stated that the Veteran had sleep difficulties and reached for a gun when he heard something out of the ordinary, was reclusive, had no real pleasure in life, and did not maintain regular hygiene, citing the Veteran's August 2011 testimony.  He further indicated that the medications the Veteran takes for his PTSD and diabetes make him drowsy.  The representative also stated that the Veteran stopped working in the early 1980s, and that the SSA Determination awarding benefits contained no specific information and the back problem may have instead referred to neuropathy.  

As noted above, the question of whether service-connected disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  Further, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to warrant entitlement to TDIU.  

In this case, the evidence is against finding that the Veteran is unable to secure or maintain substantially gainful employment solely due to his service-connected disabilities.

The Veteran's service-connected diabetic peripheral neuropathies impose some limitation on his ability to work due to his reduced capacity to stand or walk for prolonged periods, as the September 2014 VA examiner observed.  However, the February 2017 VA examiner observed that the Veteran's service-connected disabilities would not preclude the Veteran from performing sedentary employment that presumably did not require standing for more than 30 minutes, walking more than one block, or lifting more than 20 pounds.  The Veteran's past work experience, including as a truck driver and gasmask repairer, do not appear to be precluded given these restrictions.

The Board considered the representative's assertion that the Veteran's reported daily activities were not considered in evaluating his ability to maintain employment, notably the Veteran's sleep difficulties, reclusiveness, inability to maintain regular hygiene, and lack of real pleasure in life.  See January 2018 submission, pg. 2.  However, the June 2008 VA PTSD examination report includes the Veteran's statement that he was unable to work because of back problems, and described his psychiatric symptoms as extremely mild.  The VA examinations noted the Veteran's sleep difficulties, but found the Veteran socialized with family and maintained contact with his daughters, and was casually or well-groomed.  To the extent that the Veteran experienced sleep difficulties, reclusiveness, and a lack of real pleasure in life, these symptoms are contemplated by the Veteran's 50 percent evaluation for PTSD.  

These symptoms and reports were also considered by the June 2008, May 2009, September 2014, and February 2017 VA examiners, in addition to their in person evaluations of the Veteran and were not found to be of such severity as to preclude the Veteran from obtaining or maintaining gainful employment.  Thus, the Board finds the conclusions of the aforementioned VA examination reports, based upon clinical expertise and evaluation of the Veteran, to be of greater probative value than the representative's assertions.

While the Veteran has been granted SSA disability benefits, the basis the grant of those benefits was for a nonservice-connected back disability.  The Veteran's representative contends the grant could be based on neuropathy; however, the available records clearly state the Veteran was found disabled from back pain secondary to degenerative disc disease.  Thus, the SSA Determination is of little probative value on the question of whether the Veteran's service-connected disabilities preclude employment.

Lastly, the Board observes that the February 2017 VA examiner noted the Veteran's recollection of having appealed a previously denied service connection claim for a back disability, and opined that if the Veteran filed a claim for that condition and was awarded service connection that the examiner would find the Veteran to be industrially impaired and unable to sustain gainful employment.  See February 2017 VA examination report, pg. 5.  Review of the record shows that a November 2009 rating decision in pertinent part denied the Veteran's claim for osteoarthritis of the spine, and that the Veteran's March 2010 notice of disagreement was expressly limited his appeal to increased ratings for PTSD and diabetes mellitus.  See March 6, 2010 VA Form 21-4138.  

The Board notes that the Veteran may file a petition to reopen his previously denied claim for a back disability and a new claim for TDIU at any time.

However, given that the Veteran's service-connected PTSD, diabetes mellitus, and peripheral neuropathies of the bilateral upper and lower extremities alone have been found to not preclude the Veteran's ability to perform a gainful sedentary occupation, the criteria for TDIU are not met.  Accordingly, entitlement to TDIU is not warranted.  See 38 U.S.C. § 5107(b) (2012).


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.



_________________________                                    ________________________
           K. J. Alibrando			Demetrios G. Orfanoudis
        Veterans Law Judge, 		          Acting Veterans Law Judge,
     Board of Veterans' Appeals		          Board of Veterans' Appeals



__________________________
M. Tenner
Veterans Law Judge,
     Board of Veterans' Appeals



Department of Veterans Affairs


